PER CURIAM.
Joseph Minnelli and Kimberly Haslam appeal their convictions for (1) robbery with a deadly weapon, (2) kidnapping with a deadly weapon, (8) aggravated battery with a deadly weapon, (4) grand theft auto, and (5) attempted first degree murder of a law enforcement officer with a deadly weapon.
After careful consideration of the points on appeal, we find no reversible error as to Minnelli. As to Haslam, we find no reversible error in the convictions. However, the State concedes that Haslam’s sentence on Count 4 should be five years (instead of fifteen years) so as to conform to the sentencing order. We reverse the sentence on Count 4 and remand for correction of the sentencing order.
As to Minnelli, affirmed. As to Haslam, affirmed in part, reversed in part, and remanded.